CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-4 filed 12/26/18 Page|D.l?SO Page 1 Of 4

EXHIBIT C

CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-4 filed 12/26/18 Page|D.1781 Page 2 Of 4

BERRYMAN, JAMES MICHAEL

 

10/23/2018 Page 1
1 UNITED STATES DISTRICT cOURT
2 EASTERN DISTRICT OF MICHIGAN
3 SOUTHERN DIVISION
4

5 WENDELL SHANE MACKEY,

6 Plaintiff,

7 vS. CaSe NO. 2:17-cv-12359
8 Hon. Bernard A. Friedman
9 Mag. David R. Grand

10 JAMES MICHAEL BERRYMAN, MayOr
11 Of the City Of Adrian,

12 Michigan; MARGARET M.S. NOE,
13 Judge Of the Lenawee C§unty

14 Circuit Court,

 

 

 

 

15 Defendants.

16

17

18

19 The Videorecorded Deposition of

20 JAMES MICHAEL BERRYMAN,

21 Taken at 201 South Main Street, 5th Floor,
22 Ann Arbor, Michiqan, -
23 Commencing at 10:17 a.m.,

24 Tuesday, October 23, 2018,

25 Before Cheri L. Gleyre, CSR-6548.
MIdeps@uslegalsupport.com U. s. LEGAL sUPPoRT Phone= 888.644.8030

Ann Arbor | Detroit | Flint | Jackson Bingham Farms/Southf`leld | Grand Rapids Lansing | Mt. Clemens | Saginaw [ Troy

CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-4 filed 12/26/18 Page|D.1782 Page 3 Of 4

BERRYMAN, JAMES MICHAEL

 

10/23/2018 Page 33
1 buildings, 29,000 in vehicles, that totals
2 approximately 107,000?

3 A. lf you say so.

4 Q. Okay. And this document further shows that you claim

5 90,000 in depreciation, correct?
6 MR. GILLOOLY: Objection, relevance. What's
7 this relevant to depreciation as called for in a civil
8 rights lawsuit alleging he took out a PPO against your
9 client in an exercise that shows his first amendment
10 and other rights? Seriously. We're not going to do
11 this all day, seriously.
12 MR. HADDAD: lt goes to his credibility.
13 MR. GILLOOLY: HiS Credibility?
14 MR. HADDAD: YeS.

15 BY MR. HADDAD:

16 Q. Now --

 

 

 

17 MR. GILLOOLY: You can't impeach him on

18 something as credibility.

19 MR. HADDAD: No. Credibility is always

2 0 relevant . No.

21 MR. GlLLOOLY: Yeah, but you can't impeach

22 him with regard to his credibility with a document

23 that's 40 years old and completely unrelated to this

24 incident.

25 f l\/IR. HADDAD: l‘ll make that determination.
Mldeps@uslegalsupporc.com u. s. LEGAL sUPPORT Phone= sss.644.soso

Ann Arbor | Detroit | Flint | Jackson Bingham Farms/Southt`leld | Grand Rapids Lansing | Mt. Clemens | Saginaw'| Troy

CaSe 2217-CV-12359-BAF-DRG ECF NO. 47-4 filed 12/26/18 Page|D.1783 Page 4 Of 4

BERRYMAN, JAMES MICHAEL

 

10/23/2018 Page 34
1 You can file your motion later.
2 MR. GILLOOLY: Thank you, judge.

3 BY MR. HADDAD:

4 Q. So moving on, you depreciate 84 percent of your assets
5 in a single year, correct?

6 A. l have no idea.

7 Q. Okay. This is your signature on this document,

8 correct?

9 A. Correct.
10 Q. And at the time you signed this as the president,
11 correct?
12 A. Correct.
13 Q. And this is verifying that all the information on this
14 document is true and accurate, correct?
15 A. Correct.
16 Q. Now, in one year it shows that you depreciated
17 $90,623, in a single year, correct?
18 A. That's what it shows.

19 Q. Okay. It's approximately 84 percent of the assets,

 

 

 

20 correct?

21 MR. GILLOOLY: Objection to the form of the

22 question. You can't expect him to do the math in his

23 head right there after you've scripted it out and used

24 your calculator. lt's not a fair --

25 MR. HADDAD: Okay. l‘ll move on.
MIdeps@uslegalsupporc.com U. s. LEGAL sUPPORT Phone= 383.644.8080

Ann Arbor | Detroit | Flint | Jackson Bingham Farms/Southfleld | Grand Rapids Lansing [ Mt. Clemens ] Saginaw | Troy

